Citation Nr: 1401958	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating, in excess of 10 percent, for status-post open reduction and internal fixation, left hip.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1995 to October 2001.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that, in part, increased the Veteran's evaluation to 10 percent disabling for service-connected status-post open reduction and internal fixation, left hip.  The Veteran filed a notice of disagreement in March 2010 and was provided with a statement of the case in September 2010.  The Veteran perfected his appeal with an October 2010 VA Form 9.  

The Veteran testified at a Board hearing in May 2012.  A transcript of that hearing is of record.  

The claim was previously remanded by the Board in January 2013 for further development.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated November 2009 to August 2012.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's status-post open reduction and internal fixation, left hip, has been manifested by painful motion, stiffness, flare-ups, tenderness, and flexion of at least 115 degrees.




CONCLUSION OF LAW

The criteria for an increased rating, in excess of 10 percent, for status-post open reduction and internal fixation, left hip, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim for service-connected status-post open reduction and internal fixation, left hip, was satisfied by way of a letter dated June 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim for an increased rating and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's statements and post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in November 2009 and March 2013.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, reviewed the Veteran's medical history and lay statements, and described the Veteran's status-post open reduction and internal fixation, left hip, in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board is also satisfied that there has been substantial compliance with the January 2013 remand directives, which included updating VA and private medical records and obtaining a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating for status-post open reduction and internal fixation, left hip, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran's status-post open reduction and internal fixation, left hip, is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5252 for limitation of flexion of the thigh.  Under DC 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2013).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Background

The Veteran was afforded a VA examination in November 2009.  The examiner noted that the Veteran did not have any assistive aids or devices.  He also noted that the Veteran did not have left hip giving way, incoordination, decreased speed of joint motion, episodes of dislocation or sublaxation, locking episodes, or inflammation.  The Veteran did have left hip pain and stiffness.  The Veteran also reported mild flare-ups that occurred twice per month and lasted one to two days each time.  He reported that the precipitating factor was climbing stairs and prolonged walking.  The Veteran reported that rest and light stretching alleviated the factors.  He also reported limited flexion on flare-ups.  

On physical examination the Veteran's gait was found to be normal and there was no other evidence of abnormal weight bearing or abnormal shoe wear patterns.  The Veteran was found not to have left hip deformity, bony joint enlargement, redness, edema, or effusion.  The Veteran also did not have localized heat, crepitus, instability, or weakness.  Nor did the Veteran have guarding of motion, excessive motion, joint ankylosis, loss of a bone or part of a bone, inflammatory arthritis, or leg length discrepancy.  The Veteran did have tenderness at the trochanteric area and painful motion.  X-rays revealed status post reduction and internal fixation of femoral neck.  

On range of motion testing left hip flexion was 0 to 115 degrees, extension was 0 to 30 degrees, abduction was 0 to 45 degrees, exterior rotation was 0 to 55 degrees, and interior rotation was 0 to 25 degrees.  The examiner noted that the Veteran was able to cross his left leg over his right and toe out to 15 degrees.  The examiner noted that the Veteran had objective evidence of pain with active motion.  The examiner also noted that there was no additional limitation after three repetitions of range of motion.  

Finally, the examiner noted that the Veteran was an incident supervisor for the North Carolina Department of Transportation for the prior six year.  The Veteran reported his left hip caused him to miss eight days of work in the prior year and had moderately significant effects on his employment due to increased absenteeism.  The examiner concluded that the Veteran's left hip pain had mildly limited some of his daily activities.  

On his March 2010 notice of disagreement the Veteran reported that there were times when the pain in his left hip prohibits him from climbing the stairs to his bedroom or actively playing with his children.  The Veteran also reported that his hip pain prohibits him from certain duties as a husband, which has negatively affected his daily living and quality of life.  

The Veteran testified at a Board hearing in May 2012.  The Veteran testified that there are times when his left hip feels like it locks and he cannot walk or climb the steep stairs in his house.  He also reported that his quality of life has been affected in that he cannot play with his children.  The Veteran also reported that there are times when he cannot lay on his hip and other times when, with rest, he can deal with his hip pain.  He reported that stiffness in the morning is a big problem and that he favors his left hip when it hurts.  

The Veteran was afforded another VA examination in March 2013.  The Veteran reported that the pain in his hip was sharp, lasting minutes, with a dull ache afterwards.  He reported that the pain occurred most days and was worse with going up and down stairs.  The Veteran also reported that his hip occasionally locks up.  The Veteran denied that he had flare-ups that impact the function of his hip.  

On range of motion testing, left hip flexion was 0 to 125 degrees, with pain beginning at 125 degrees.  Extension was greater than 5 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees and rotation was not limited such that the Veteran could not cross his legs.  Rotation was also not limited such that the Veteran could not toe out more than 15 degrees.  
On repetitive use testing, flexion was 125 degrees, extension was greater than 5 degrees, abduction was not lost beyond 10 degrees, abduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe out more than 15 degrees.  The examiner noted that the Veteran did not have additional limitation following repetitive motion.  

The examiner did find that the Veteran had functional loss and/or functional impairment of the hip due to pain on movement.  The Veteran was found to have normal muscle strength.  The Veteran did not have ankylosis of the left hip, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner noted that the Veteran had residual scars from his hip surgery, but found that they were not painful, unstable, or the total area greater than 39 square centimeters (6 square inches).  The examiner noted that the Veteran did not have any assistive devices or that the functional impairment of the Veteran's hip would be served by amputation with prosthesis.  X-rays revealed status post reduction and internal fixation of the femoral neck.  

Finally, the examiner noted that the Veteran's hip condition impacted his ability to work in that he had pain with running, bending, squatting, ascending, and descending stairs.  The examiner noted that the Veteran was able to delegate some responsibilities to coworkers when possible.  

Analysis

As noted above, the Veteran has been assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5252.  The Board note that the medical evidence of record does not show that flexion of the Veteran's left hip has been limited to 45 degrees.  Instead the November 2009 VA examination found that the Veteran has left hip flexion to 115 degrees and the March 2013 VA examination found that the Veteran had left hip flexion to 125 degrees.  However, as evidenced by the Veteran's statements and both VA examinations, the Veteran has pain on motion in the left hip and flare-ups.  As such, the Board finds that the Veteran's symptoms warrant the currently assigned 10 percent rating, but no higher under DC 5252.  38 C.F.R. § 4.59; Burton, 25 Vet. App. 1 (2011).  

As the Veteran is not entitled to a higher rating under DC 5252, the Board will consider whether the Veteran meets the criteria for a higher rating under one of the other Diagnostic Codes that apply to the hip.  

Disabilities of the hip and thigh are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 (2013).  The Board finds that DC 5250 does not apply as both VA examiners found that the Veteran does not have ankylosis of his left hip.  DC 5251 does not apply as it does not provide for a rating in excess of 10 percent.  DC 5253 does not apply as the Veteran does not meet the criteria for 20 percent, as evidenced by the March 2013 VA examination which shows the Veteran does not have limitation of motion lost beyond 10 degrees.  DC 5254 does not apply as the March 2013 VA examination shows the Veteran does not have flail joint of the hip.  Finally, DC 5255 does not apply as the Veteran does not have impairment of the femur as evidenced by the March 2013 VA examination.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) have also been considered.  Given that the Veteran is already being compensated for pain on motion without evidence of other significant limitations, particularly no additional limitation after three repetitive movements, a higher rating pursuant to DeLuca is not warranted.  38 C.F.R. §§, 4.40, and 4.45.

The Board also notes that the March 2013 VA examiner noted that the Veteran has scars due to his status-post open reduction and internal fixation, left hip.  However, as the examiner found that they were not painful, unstable, or the total area greater than 39 square centimeters (6 square inches), a separate rating for scars is not warranted.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected status-post open reduction and internal fixation, left hip, with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his status-post open reduction and internal fixation, left hip.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Board notes that the Veteran reported at the March 2013 examination that his hip pain impacts his ability to work as an incident management supervisor due to his physical limitations.  However, as the Veteran is employed and there is no evidence that the Veteran's service-connected disability precludes employment, the question of entitlement to a TDIU is not reasonably raised by the record.


ORDER

Entitlement to an increased rating, in excess of 10 percent, for status-post open reduction and internal fixation, left hip, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


